Citation Nr: 0730855	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a prior claim for Department of Veterans 
Affairs (VA) benefits which have been denied based upon the 
character of the appellant's discharge from service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from June 1943 to 
January 1947, at which time he received a Bad Conduct 
Discharge (BCD) as a result of summary court martial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action issued by 
the VA Regional Office (RO) in Nashville, Tennessee, which 
found that the appellant had not submitted new and material 
evidence to reopen a prior final determination that his 
character of discharge was a bar to receipt of VA 
compensation benefits arising from any claim with respect to 
disease or injury incurred or aggravated at any time during 
that period of service upon which the adverse discharge was 
based. 

The appellant had requested a hearing before a Veterans Law 
Judge, but later withdrew that request in writing in November 
2006.  The appellant's request for an advance on the docket 
was granted.  The record indicates that the claim was 
remanded in August 2006 and again in January 2007.  The claim 
has been returned to the Board and is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  In May 1989, the Board found that the character of the 
veteran's discharge from service was a bar to entitlement to 
VA benefits.  

3.  The evidence received subsequent to the May 1989 Board 
action includes written statements made by the veteran and 
duplicate copies of the veteran's service personnel record.  
This evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 1989 Board's Decision finding that the 
appellant's character of discharge from service was a bar to 
entitlement to VA benefits is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1988); currently 38 U.S.C.A. § 
7104(b) (West 2002).  

2.  New and material evidence has not been submitted, and the 
veteran's claim has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran served from June 1943 to June 
1947.  The veteran's original term of enlistment was from 
June 1943 to June 1945; however, the veteran re-enlisted in 
1945, thus extending his period of service.  Following the 
veteran's discharge from service in June 1947, the veteran 
applied for VA compensation benefits.

Subsequent to the veteran's application for benefits, the VA 
sought additional information concerning the veteran's 
military service.  The Bureau of Naval Personnel, Department 
of the Navy, responded with a letter issued in June 1947.  In 
that letter, the Navy provided the following information:

	. . . On 27 June 1943 he was 
recalled to active duty, and on 29 August 
1945 was honorably discharged by reason 
of convenience of the government in order 
to enlist in the U. S. Navy.

On 30 August 1945 [the veteran] enlisted 
in the U. S. Navy for a period of four 
years.  On 25 November 1946 he was 
convicted by summary court marital of 
breaking arrest while a prisoner-at-large 
and absence without leave for a period of 
4 days and 22 hours.  The sentence as 
mitigated in his case was a bad conduct 
discharge from the naval service, which 
discharge was effected on 31 January 
1947.  Such character of discharge is 
under other than honorable conditions.

During his second enlistment [the veteran] was convicted on 
three other occasions by summary court martial:  (1) on 16 
January 1946 of absence over leave for 11 days and 6 hours, 
(2) on 8 May 1946 of absence over leave for 18 hours and 30 
minutes and (3) on 5 November 1946 of absence over leave for 
13 days and 12 hours, and committed one offense for which he 
was not brought to trial by court martial of absence over 
liberty for 6 days, 10 hours and 30 minutes.  

A second letter was sent from the Navy to the VA in January 
1948.  In that letter, the Navy stated that the veteran's 
record had been reviewed by the Navy Board of Review, 
Discharges and Dismissals.  The Board found that a change, 
correction, or modification in the veteran's character of 
discharge was warranted.  

A third letter appears in the veteran's claims folder.  This 
letter is also from the Bureau of Naval Personnel and is 
dated April 1948.  The Navy, in response to inquiries from 
the VA, stated the following:

	. . . Therefore, pursuant with the 
policies in affect at that time and in 
accordance with VA Decision No. 771 dated 
16 December 1947, [the veteran] was not 
eligible for permanent separation from 
the naval service on 29 August 1945 under 
any criteria.  His discharge, on that 
date, was effected for the specific 
purpose of reenlistment.  

The veteran then submitted a claim for benefits in September 
1957.  The RO in Nashville found that the veteran was not 
eligible for benefits.  

Nearly thirty years later, in 1986, the veteran submitted a 
claim for benefits to the RO.  The RO referred the matter and 
an Administrative Decision was issued in March 1988.  The RO 
found that the veteran's period of service, from June 27, 
1943, through January 31, 1947, was considered to be under 
dishonorable conditions and as such was a bar to VA benefits, 
including health care.  The veteran was notified of that 
action and he appealed to the Board for review.  Also around 
this same time, he submitted a claim to the Board for 
Correction of Naval Records (BCNR).

With respect to the BCNR, the BCNR issued a decision on the 
veteran's claim in October 1988.  The BCNR noted that despite 
the veteran's assertions that the court martials were not his 
and should not be counted against him, this was not the case.  
That is, the BCNR reported that every page entry which showed 
disciplinary infractions contained the veteran's name and 
service number.  Moreover, because a material error or 
injustice was not discovered, the veteran's application for a 
change in his discharge was denied.  The BCNR's action was 
forwarded to the VA.  

Ultimately the case moved on to the Board, and on May 23, 
1989, the Board issued a decision on the merits of the 
veteran's claim.  The Board reviewed the veteran's claims 
folder which included the various previously discussed 
letters and findings.  Also included in the claims folder was 
a hearing transcript in which the veteran provided testimony 
before the RO.  In that transcript, the veteran raised 
various points concerning his service along with what he 
considered previous mistakes made by the VA and the Navy.  
After reviewing the various documents, the Board found that 
the evidence did not support the veteran's claim.  The Board 
further noted:

	. . . The Board finds no persuasive 
evidence which would lead us to believe 
that these records were not those of the 
appellant.  The assertions of the 
appellant regarding such matters as 
family problems have been given 
consideration.  However, considering the 
nature of and the number of offenses 
involved, the Board believes that it 
cannot be said that the appellant's 
course of conduct in service was minor or 
that it was not willful or persistent.  
Further, there is no indication in 
service of an acquired psychiatric 
disorder.  After considering the evidence 
of record, the Board finds that the 
appellant's discharge, characterized as a 
Bad Conduct Discharge, was due to his own 
willful and persistent misconduct and 
therefore must be considered as having 
been issued under dishonorable 
conditions.  

A copy of the Board's decision was sent to the veteran.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  The 
Court found that it did not have jurisdiction over the appeal 
because the veteran did not appeal the case to the Court in a 
timely manner.  An Order noting this was issued in October 
1991.  The veteran did not request reconsideration of the 
Court's decision.  Thus, the Board's May 23, 1989, decision 
became final.  

The veteran has once again come to the VA requesting that he 
be found eligible for VA compensation benefits.  The veteran 
has implemented his claim by stating that he now suffers from 
radiation-type disabilities related to his exposure to 
radiation while stationed in the Pacific Ocean shortly after 
the end of World War II.  The veteran submitted numerous 
photocopied service documents and provided written statements 
in support of his claim.  The RO subsequently issued a letter 
decision in March 2004 that found that the veteran had not 
submitted new and material evidence on which to make a new 
decision concerning the veteran's character of discharge.  
The veteran has appealed that action to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The amendments, which apply only to claims governed by Part 3 
of the Code of Federal Regulations, were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which was made effective August 29, 2001.  Special provisions 
apply to claims to reopen finally adjudicated claims filed 
after November 9, 2000, and provide in some circumstances for 
VA to obtain additional service department evidence or 
medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim involving the veteran's 
character of discharge was received in July 2002, these 
regulatory provisions apply.  The Board observes, however, 
that the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

That said, it is noted that the veteran has been sent VCAA-
type letters that have explained what constituted new and 
material evidence.  These letters have also informed the 
veteran of what evidence they would obtain and what he could 
do to help obtain additional evidence.  In addition, these 
letters essentially requested that he provide any evidence in 
his possession that pertained to his claim.  Additionally, 
when the Board remanded the claim in January 2007, the Board 
provided specific detail as to what was required by the 
veteran in order to prevail on his claim.  

The Board finds that the VCAA notice requirements have been 
met because the information was provided to the veteran prior 
to the first AOJ adjudication of this claim.  The content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, the merits of the 
underlying claim involving the veteran's character of service 
may only be considered on the merits if new and material 
evidence has been received since the time of the prior 
adjudication by the Board.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, the Board determined in May 1989 that the 
veteran's character of discharge from service was a bar to 
entitlement to benefits under the laws administered by the 
VA.  The basis for the denial was that the veteran was given 
a Bad Conduct Discharge, that such a discharge was issued 
under dishonorable conditions, that the veteran was not 
suffering from a psychiatric disorder while in service, and 
that the veteran's discharge was due to willful and 
persistent misconduct.  Because of this, the Board found that 
the VA was precluded from the payment of benefits 
administered by the VA.  The veteran was notified of this 
decision; he did appeal, but the appeal was not timely.  
Hence, the Board's decision is considered final.  38 U.S.C. § 
4004(b) (1988); 38 C.F.R. § 19.104 (1988); currently 38 
U.S.C.A. § 7104(b) (West 2002).  

When the Board denied the veteran's claim, it based its 
decision on the veteran's service records, a hearing 
transcript, the veteran's application for benefits, documents 
obtained by the VA from the Department of the Navy after the 
veteran was discharged from service, and statements proffered 
by the veteran.  In making its decision, the Board concluded 
that there was no evidence showing that the veteran had 
credible service that would entitle him to possible VA 
benefits.  Since then, the veteran has submitted written 
statements and duplicates of service personnel records.  He 
has asserted that the Department of the Navy issued documents 
that did not pertain to him or that other clerical mistakes 
occurred between the VA and the Navy.  

This evidence is new.  It was not of record prior to May 
1989.  However, the only evidence that supports the veteran's 
assertions are his own statements.  Notwithstanding their 
recent submission, the veteran's statements are essentially 
cumulative and have been previously seen and reviewed by the 
VA.  Moreover, the records do not suggest that there was an 
error in the original actions by the US Navy, or that the 
service records previously reviewed by the Board were for 
another veteran, or that the veteran's action were not 
suggestive of persistent and willful misconduct.  He also did 
not submit evidence from the service department indicating 
that the character of discharge had been changed or modified 
since last looked at by the Board.  

Hence, based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the Board May 1989 
decision remains final.  Accordingly, the benefits sought on 
appeal must be denied.


ORDER

New and material evidence has not been received sufficient to 
reopen a prior claim for Department of Veterans Affairs (VA) 
benefits which have been denied based upon the character of 
the appellant's discharge from service, and thus the 
veteran's claim is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


